DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 12/8/2020 has been considered.  

Drawings
The drawings filed on 12/8/2020 are accepted.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 2, 8, 15 and 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12, 14-16 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pancorbo et al. (WO2017/080997 hereinafter, Pancorbo via IDS).
Regarding claim 1, Pancorbo teaches a method performed by a first entity for reducing signaling for a Presence Reporting Area, PRA, stat indication, the method comprising:
determining whether a wireless device is presumed to be in a PRA; (Page 2 [0008] “the PCRF provides the PRA-id at IP-CAN session establishment, without prior knowledge of whether the PRA-id includes an area under the coverage of the MME/SGSN where the UE is attached”) and
indicating to a second entity (Page 2 [0008] “MME/SGSN”) whether the wireless device is presumed to be in the PRA.  (Page 2 [0009] “PCRF just provides one PRA-id to the MME/SGSN”)
Regarding claim 2, Pancorbo teaches wherein the first entity is a charging entity such as a Policy and Charging Rules Function, PCRF, or Policy Control Function, PCF.  (Page 2 [0008])
Regarding claim 3, Pancorbo teaches wherein the second entity is a Packet Gateway, PGW, or a Session Management Function, SMF, or a combined SMF and control plane PGW, PGW-C.  (Page 3 [0014])
Regarding claim 6, Pancorbo teaches wherein the first entity is a Packet Gateway, PGW, (Fig. 4A and Page 4 [0022]) the second entity is a Serving Gateway, SGW, (Fig. 
Regarding claim 7, Pancorbo teaches wherein the second entity is a Session Management Function, SMF, or a combined SMF and control plane PGW, PGW-C.  (Page 3 [0014]).  
The Examiner’s view is that actions performed by the “second entity” do not further limit the method performed by a first entity or (with respect to claim 20) the structure/functionality of “A first entity”.  The Examiner views this as matter outside the scope of claims 1 and 14 as set forth by the Applicant.    
Regarding claim 8, Pancorbo teaches wherein the first entity is a Serving Gateway, SGW, (Fig. 4A) the second entity is a mobility entity such as a Mobility Management entity, MME, (Fig. 4A) and indicating to the second entity whether the wireless device is presumed to be in the PRA comprises sending a Create Session Response to the mobility entity indicating whether the wireless device is presumed to be in the PRA.  (Fig. 4A [S406] and Page 11 [0080-0081])
Regarding claim 9, Pancorbo teaches wherein indicating to the second entity whether the device is presumed to be in the PRA comprises sending a PRA Action to the second entity that indicates whether the wireless device is presumed to be in the PRA.  (Fig. 4A [S408] and [0082])
Regarding claims 10 and 11, the Examiner has considered the limitations “wherein two bits in octet five of the PRA Action indicate whether the wireless device is presumed 
In method cases, the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
The Applicant is reminded that structure defines how an apparatus differs from prior art apparatuses and when no difference in structure is defined, the assumption is made that the prior art structure meets the limitations.  
The Examiner will not give patentable weight to descriptive material absent a new and unobvious functional relationship between the descriptive material and the substrate.  See In re Lowry, 32 F.3d 1579, 1582-1583 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336,1339 (Fed. Cir. 2004) (nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious).  See also Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (nonprecedential), aff’d, 191 Fed. Appx. 959 (Fed. Cir. 2006).  “Claim limitations directed to printed matter are not entitled to patentable weight unless the printed matter is functionally related to the substrate on which the printed matter is applied.” Praxair Distribution, Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1031 (Fed. Cir. 2018) (emphasis added). This printed matter doctrine is not strictly limited  890 F.3d at 1032 (quoting In re Distefano, 808 F.3d 845, 848 (Fed. Cir. 2015)).
	Regarding claim 12, Pancorbo teaches wherein the first entity operates in a Long Term Evolution, LTE, network, a Fifth Generation, 5G, network or a New Radio, NR, network.  (Page 1 [0005])
Regarding claims 14-16 and 19-25, the limitations of claims 14-16 and 19-25 are rejected as being the same reasons set forth above in claims 1-3 and 6-12.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pancorbo in view of Natucci, Jr. et al. (US-2014/0370910 hereinafter, Natucci).
Regarding claim 4, Pancorbo teaches the limitations of claim 1 above, but differs from the claimed invention by not explicitly reciting wherein determining whether the wireless device is presumed to be in the PRA comprises determining that the wireless device is presumed to be in the PRA if the wireless device is more likely to be in the PRA.  
In an analogous art, Natucci teaches a method and system for detecting geo-fence events using varying confidence levels (Abstract) that includes determining whether a 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Pancorbo after modifying it to incorporate the ability to presume whether it is likely the mobile device is located within or outside of the geo-fence of Natucci since it enables taking uncertainty as to the actual location into account in order to minimize instances when a particular action should occur.  (Natucci Page 1 [0001 and 0018])
Regarding claim 5, Pancorbo in view of Natucci teaches wherein determining whether the wireless device is presumed to be in the PRA comprises determining whether the wireless device is presumed to be in the PRA based on a size of the PRA.  (Natucci Fig. 5 [510])
Regarding claims 17 and 18, the limitations of claims 17 and 18 are rejected as being the same reasons set forth above in claims 4 and 5.  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646